UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB xQUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIESEXCHANGE ACT OF 1934 For Quarter Ended: September 30, 2007; or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission File Number: 0-52561 ANOTEROS, INC. (Exact name of Registrant as specified in its charter) NEVADA 88-0368849 (State or other Jurisdiction of(IRS Employer of Incorporation or Organization)Identification No.) 2445 Fifth Avenue, Suite 440, San Diego, California92101 (Address of principal executive offices) (Zip Code) (619) 239-2900 (Issuer’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that a registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes x No As of October 15, 2007, there were 6,787,269 shares of the issuer's Common Stock, $0.001 par value, issued and outstanding. Transitional Small Business Disclosure Format o Yes x
